Citation Nr: 0946594	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the right posterior 
thigh, involving Muscle Group XIII, with right knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
(RO), which continued the 30 percent evaluation for the 
Veteran's service-connected shell fragment wound of the right 
posterior thigh, involving Muscle Group XIII.  In the same 
rating decision, the RO granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, and assigned 10 percent evaluations 
respectively, effective June 28, 2002.  

The Board notes that in a September 2005 rating decision, the 
RO granted service connection for right knee arthritis 
secondary to the Veteran's service-connected residuals of a 
shell fragment wound to the right posterior thigh, involving 
Muscle Group XIII, and assigned a 10 percent evaluation, 
effective February 2004.  However, in an October 2008 
Decision Review Officer (DRO) decision, the RO concluded that 
clear and unmistakable error was made when granting service 
connection for right knee arthritis secondary to his service-
connected shell fragment wound disability.  In the DRO 
decision, the RO explained that the diagnostic code for his 
service-connected shell fragment wound disability also takes 
into consideration painful loss of motion of a joint.  Thus, 
since the same symptom cannot be evaluated twice, the 10 
percent evaluation for the right knee arthritis was 
discontinued, and the right knee arthritis disability was 
combined with the Veteran's service-connected residuals of a 
shell fragment wound to the right posterior thigh, involving 
Muscle Group XIII, as reflected on the title page of this 
decision.  

In an October 2006 Decision Review Officer (DRO) decision, 
the RO increased the disability evaluations for the Veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities to 20 percent disabling, respectively, 
effective June 28, 2002.  The Veteran was advised of the 
above grant of increased ratings; however, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected peripheral 
neuropathy of the right lower extremity is productive of no 
more than moderate incomplete paralysis of the external 
popliteal nerve.  

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected peripheral 
neuropathy of the left lower extremity is productive of no 
more than moderate incomplete paralysis of the external 
popliteal nerve.  

4.  The Veteran' service-connected residuals of a shell 
fragment wound to the right posterior thigh with right knee 
arthritis is consistent with no more than moderately severe 
disability to Muscle Group XIII.  

5.  The competent and probative evidence of record 
demonstrates that the Veteran has a superficial, painful scar 
associated with his service-connected residuals of a shell 
fragment wound to the right posterior thigh involving Muscle 
Group XIII with right knee arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.7, 4.124a, Diagnostic Codes 8521 (2009).  

2.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.124a, 
Diagnostic Codes 8521 (2009).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the right 
posterior thigh involving Muscle Group XIII with right knee 
arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2009).

4.  The criteria for a separate 10 percent rating for a 
superficial painful scar have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.118, Diagnostic Code 7804 (2002 & 2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Decision  

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims on appeal.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Right and Left Lower Extremities

During the August 2009 hearing, the Veteran testified that 
his service-connected peripheral neuropathy of the bilateral 
lower extremities is worse than the current evaluations 
contemplate.  He explained that he has no feeling in his 
feet, and he often feels like he is walking on a balloon 
after standing for more than fifteen minutes.  This loss of 
sensation in his feet prohibits him from balancing, walking, 
standing, and stepping.  The Veteran asserts that higher 
evaluations are warranted for his service-connected 
peripheral neuropathy of the right and left lower 
extremities.  

The Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8521 and 8620, 
respectively.  The Board recognizes the RO's adjudication of 
the Veteran's service-connected left lower extremity 
disability using Diagnostic Code 8620, but finds that 
Diagnostic Code 8521 is more appropriate.  Diagnostic Code 
8620 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  However, in this case, service connection is 
currently not in effect for a lumbar spine disability.  
Furthermore at a January 2009 VA outpatient treatment visit, 
the Veteran complained of localized back pain with no 
radiating pain to his lower extremities.  Thus, Diagnostic 
Code 8521 is the proper code for the Veteran's service-
connected left lower extremity.  

Paralysis of the external popliteal (common peroneal) nerve 
is rated under Diagnostic Code 8521.  For incomplete 
paralysis, different evaluations are assigned in mild (10 
percent), moderate (20 percent), and severe (30 percent) 
cases.  A 40 percent evaluation is warranted for complete 
paralysis, with foot drop and slight droop of first phalanges 
of all toes, the inability to dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; and anesthesia 
covering the entire dorsum of the foot and toes.  38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2009).  

The Board finds that the overall objective evidence, fails to 
demonstrate that the Veteran's service-connected peripheral 
neuropathy of the right and left lower extremities most 
nearly approximate the severe incomplete paralysis, such as 
to warrant the next-higher evaluation under Diagnostic Code 
8521.  

Regarding neurologic findings, a November 2002 VA examination 
report indicates that motor function of the right leg is 
weaker than the left with a power of 4/5.  Sensory was noted 
as being normal, and deep tendon reflexes for the knee and 
ankles were 2+ bilaterally.  Peripheral pulse examination 
testing revealed femorals and popliteals 2+ bilaterally, 
dorsalis pedis 1+ bilaterally, and posterior tibialis 2+ 
bilaterally.  At the examination, the Veteran complained of 
weakness in his right leg, along with difficulty picking up 
his leg high enough when walking.  

Similarly, at the second VA examination, conducted in April 
2005, the Veteran complained of numbness, tingling, and 
dysesthesias of his feet, with an uncomfortable sensation of 
"walking on gravel."  Motor examination testing was of 
normal strength throughout and reflexes were 2+ in the knees 
and 1+ in the ankles.  The VA examiner stated that the 
Veteran demonstrated a diminished pin sensation form his 
ankles distally and decreased vibratory sense in his feet.  
The VA examiner concluded that the Veteran's symptoms were 
consistent with peripheral neuropathy of his lower 
extremities.  

Complaints of decreased sensation in his bilateral lower 
extremities continued at the December 2008 VA examination.  
The Veteran explained that although he was not currently 
treating his peripheral neuropathy, he endures paresthesias 
to the feet, which has made walking difficult.  Upon physical 
examination of the Veteran, the VA examiner noted that he 
demonstrated full range of motion against passive and active 
resistance, also noting that the feet were not painful on 
motion.  The examiner concluded that the Veteran's range of 
motion was not limited by pain, fatigue, weakness, or lack of 
endurance.  After electromyogram (EMG) testing, the VA 
examiner diagnosed the Veteran with sensory and motor 
peripheral neuropathy to the lower extremities.  VA 
outpatient treatment records reveal complaints of mild 
numbness over a small area of the right medial calf.  

Despite the complaints and findings noted above, the overall 
disability picture is not found to be comparable to severe 
incomplete paralysis of the external popliteal nerve.  Motor 
examination testing was normal, and strength in his legs was 
only diminished by one grade in the right leg.  The Board 
acknowledges the diminished pin sensation from his ankles at 
the April 2005 VA examination, but results were normal at the 
December 2008 VA examination.  Additionally, the Veteran's 
range of motion of the lower extremities was normal with no 
signs of painful motion in his feet.  The Board finds that 
the Veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities is primarily sensory in nature 
and compatible with incomplete paralysis of the external 
popliteal nerve that is no more than moderate in degree.  The 
manifestations warrant no more than a 20 percent disability 
evaluation under Diagnostic Codes 8521.  There is no evidence 
of organic changes, such as muscle atrophy, or trophic 
changes that would warrant a higher rating or demonstrate 
more than a moderate degree of incomplete paralysis.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disabilities, as the Court 
indicated can be done in this type of case.  However, upon 
review of the longitudinal record, the Board finds that, at 
no time since service connection has been in effect has his 
peripheral neuropathy of the bilateral lower extremities been 
more disabling than as currently rated.

The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 20 
percent evaluation for his service-connected peripheral 
neuropathy of the right and left lower extremities, the 
objective clinical findings simply do not support his 
assertions.  As the preponderance of the evidence is against 
the Veteran's claims for increased ratings for his service-
connected peripheral neuropathy of the right and left lower 
extremities, the benefit-of-the-doubt doctrine is not for 
application, and increased ratings must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Residuals of a Shell Fragment Wound to the Right Posterior 
Thigh, involving Muscle Group XIII, with Right Knee Arthritis

The Veteran contends that his service-connected shell 
fragment wound disability is worse than the current 
evaluations contemplates.  At the August 2009 hearing, the 
Veteran testified that his residuals of a shell fragment 
wound to the right posterior thigh cause tightness, weakness, 
cramping, and muscle atrophy in the right knee and hip.  He 
admitted to having problems with walking and often has to 
overcompensate with his left leg because of the numerous 
problems associated with his right knee and hip.  The Board 
notes that by history, service treatment records show that 
the Veteran was wounded in a mortar attack in June 1971.  The 
Veteran was debrided thereafter, and diagnosed with a shell 
fragment wound to the right posterior thigh, with no artery 
or nerve involvement.  

The Veteran's service-connected residuals of a shell fragment 
wound to the right posterior thigh with right knee arthritis 
is currently evaluated under Diagnostic Code 5313.  
Diagnostic Code 5313 provides evaluations for disability of 
Muscle Group XIII.  The functions of these muscles are as 
follows: extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; and acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscle 
group includes the posterior thigh group, hamstring complex 
of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The Veteran's 30 percent disability 
rating is based on a moderately severe injury to the muscle 
group.  A slight injury warrants a 0 percent rating, a 
moderate injury warrants a 10 percent rating, and a severe 
injury warrants a 40 percent rating.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2009).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56(d) (2009).  
"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability: 
(a) x-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2009).  When evaluating musculoskeletal 
disabilities, VA must, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Based upon the evidence of record, the Board finds that the 
evidence does not support a finding that the Veteran's 
residuals of a shell fragment wound to the right posterior 
thigh with right knee arthritis results in a severe 
disability as defined by Diagnostic Code 5313.  The Veteran's 
service-connected disability reflects a through and through 
wound due to a mortar attack, but it did not result in 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding or cicatrization.  The Board notes the 
Veteran's complaints of decreased sensation of the bilateral 
lower extremities as indicated in the December 2008 VA 
examination report, but the Veteran is separately service 
connected for peripheral neuropathy of the bilateral lower 
extremities.  

Furthermore, the evidence is devoid of findings indicative of 
a severe muscle disability.  In particular, there is no 
evidence of ragged, depressed, and adherent scars indicative 
of wide damage to Muscle Group XIII, as reported in the 
November 2002 VA examination report.  Although there is 
evidence of loss of deep fascia and muscle substance at the 
November 2002 VA examination and December 2008 VA 
examination, the May 2005 VA examiner opined that there was 
no objective clinical evidence of significant muscle atrophy, 
and December 2008 VA examiner concluded that the muscle loss 
was "not excessive."  This conclusion is further supported 
by the tests of strength, endurance, and coordinated 
movements at the VA examinations, which indicate impairment, 
but not "severe" impairment of function.  As reported in 
the November 2002 VA examination report, the VA examiner 
noted evidence of lower endurance impairment of coordination 
and uncertainty of movement.  However, at both the May 2005 
and December 2008 VA examinations, range of motion testing of 
the right knee was normal, as test results showed extension 
to 0 degrees and flexion to 120 degrees.  There was also no 
evidence of instability on varus-valgus stress testing in 
extension, or 30 degrees of flexion of either knee.  Lachman, 
Drawer, and McMurray tests were negative bilaterally, and 
strength to the lower extremities against resistance was 5/5 
based on resistance to passive range of motion.  
Additionally, the evidence is void of findings or complaints 
defined by regulation as cardinal signs and symptoms of a 
muscle disability.  No VA examiner of record has found any 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement in the Veteran's right posterior thigh.  
Additionally, there is no evidence of muscle damage, nor is 
there evidence of tendon, artery, nerve, or bone damage.  The 
evidence simply does not support a finding that the muscle 
injury is anything more than moderately severe, and 
accordingly, a rating in excess of 30 percent is not 
warranted.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the Veteran has complained of pain and 
significant limitation of motion and functional impairment 
due to acute flare-ups throughout the pendency of the appeal, 
both the May 2005 and December 2008 VA examiners found no 
additional functional limitation due to pain, weakness, 
fatigability, incoordination, or lack of endurance.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  There is no indication that pain, due to the 
Veteran's disability has caused functional loss greater than 
that contemplated by the 30 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Finally, as reflected in the May 2005 and December 2008 VA 
examination reports, the examiners commented on a scar 
located on the right lateral posterior thigh.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The May 2005 VA 
examiner described an irregular shell fragment wound scar to 
the posterior right thigh, measuring 15.5 centimeters in 
length over the biceps femoris tendon in the middle one-
third.  The scar was noted as being tender in its middle 
third, but nonadherent to the underlying tissues, along with 
palpable prominence to the left prepatellar area.  The VA 
examiner diagnosed the Veteran with shell fragment wound, 
right posterior thigh, Muscle Group XIII with "scar pain."  
Similarly, the December 2008 VA examiner reported a 15 
centimeter scar on the right lateral posterior thigh.  
While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Prior to August 30, 2002, scars not involving the head, face, 
or neck, or involving burns were evaluated under Diagnostic 
Codes 7803-7805.  Diagnostic Code 7803 allowed for a 10 
percent rating for a superficial, poorly nourished scar, with 
repeated ulceration.  Diagnostic Code 7804 provided for a 10 
percent rating for a superficial scar, which was tender and 
painful on objective demonstration.  Finally, under 
Diagnostic Code 7805, scars were to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002).  

As of August 30, 2002, scars, other than of the head, face or 
neck, that are deep or that cause limited motion are 
evaluated under Diagnostic Code 7801.  A 10 percent rating 
when the scars cover an area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is warranted when 
the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 
square inches (465 sq. cm.), while a 40 percent rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).  

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Scars that are superficial and unstable will be 
rated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage. Scars that are 
superficial and painful on examination will be rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

As mentioned above, the May 2005 VA examiner diagnosed the 
Veteran with a shell fragment wound to the right posterior 
thigh, involving Muscle Group XIII, with scar pain.  Applying 
the pertinent criteria to the specific evidence, a separate 
rating of 10 percent is warranted for the Veteran's 
superficial, painful scar associated with his service-
connected shell fragment wound disability under Diagnostic 
Code 7804.  The Board notes that since Diagnostic Code 7804 
under the old and current criteria assign the same disability 
evaluation (10 percent), the Veteran is not prejudiced by 
assigning the separate evaluation under the current criteria.  
The Veteran is not, however, entitled to a higher separate 
evaluation because the scar is not deep, unstable, poorly 
nourished with repeated ulceration, or causes limitation of 
motion of the right knee and thigh.  Thus, Diagnostic Codes 
7801, 7802, 7803, and 7805 do not apply in this case.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805 (2002), 
Diagnostic Codes 7801, 7802, 7803, 7805 (2009).  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected residuals of a shell fragment wound to the right 
posterior thigh, involving Muscle Group XIII, with right knee 
arthritis has not varied significantly during the appeal 
period.  See Hart v. Mansfield, supra.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected residuals of a 
shell fragment wound to the right posterior thigh, involving 
Muscle Group XIII, with right knee arthritis warrants any 
more than a 30 percent evaluation under Diagnostic Code 5313, 
but that the assignment of a separate 10 percent rating under 
the provisions of Diagnostic Code 7804 for a superficial, 
painful scar is warranted.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disabilities.  The evidence does not establish that 
his service-connected disabilities cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Moreover, it does not establish that 
the Veteran's service-connected disabilities necessitate 
frequent periods of hospitalization.  In light of the 
foregoing, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letters to the Veteran in July 
2002 and March 2004 with the VCAA notice requirements for his 
increased rating claims.  In the letters, the Veteran was 
informed that the evidence necessary to substantiate the 
claims for increased evaluations would be evidence showing 
that his disabilities were worse than the current evaluations 
contemplate.  The letters also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  See also the July 2007 VCAA letter.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 1997 to January 2009, and private medical records 
dated November 1999 to November 2006.  The Veteran was also 
provided VA examinations in connection with his increased 
rating claims, which are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity is 
denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity is 
denied.  

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the right posterior 
thigh, involving Muscle Group XIII, with right knee arthritis 
is denied.  

Entitlement to a separate 10 percent rating for a 
superficial, painful scar is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


